 

Case 4:21-cr-00042-Y Document 30 Filed 04/07/21 Paye1of2 PagelD 48

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS/| (22-7 88 6:12
FORT WORTH DIVISION
_ UNITED STATES OF AMERICA moe’ OF

v. No, 4:21-CR-42-Y
(Supersedes by adding new defendant, Leila
Gomez)

LEILA GOMEZ (02)

SUPERSEDING INFORMATION

 

The United States Attorney Charges:
Count One
Using an Unauthorized Access Device
(Violation of 18 U.S.C. §1029(a)(2})
In or about December 2020, in the Fort Worth Division of the Northern District of
Texas and elsewhere, defendant, Leila Gomez, knowingly and with intent to defraud,
used debit cards containing unemployment insurance benefits that belonged to other
individuals and by such conduct, from on or about February 1, 2020, and ending on or
about January 11, 2021, obtained approximately $8,678.56 in goods, said use affecting
interstate and foreign commerce, in that the debit cards traveled across state lines,
improperly used federal funds, and were used at businesses that were headquartered in

other states.

In violation of 18 U.S.C. § 1029(a)(2) and (c)(1)(a)@).

Information - Page 1
Case 4:21-cr-00042-¥ Document 30 Filed 04/07/21 Page 2of2 PagelD 49

Information - Page 2

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

PJ. MEITL
Assistant United States Attorney

District of Columbia Bar No. 502391

Virginia State Bar No. 73215
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102

Tel: 214-659-8680

Fax: 214-659-8812
Email: philip.meitl@usdoj.gov

 
